Henry Ellis plaint. conta Thomas Mitchel & John Lux or either of them Defendts in an action of trespass upon the case for that the sd Thomas Mitchel and John Lux did about the middle of April *1140last past unlawfully Seize & take away the goods appertaining to the sd Henry Ellis from onboard his Vessell to the value of Five hundred pounds or thereabout and the sd goods do still wrongfully detain with all other due damages. [ 627 ] . . . The Jury . . . found for the plaint, the goods Sued for and One hundred and Fifty pounds damage Or three hundred Forty three pounds eight Shillings eight pence money & costs of Court Fifty Six Shillings four pence.
Execution issued 4° Febr 1679.